— As against appellants’ medical evidence and their contentions, first, that there was no disability after December 11, 1957 attributable to the first accident and, second, that there was no substantial evidence supportive of the board’s allocation of the disability, the board was entitled to accept the finding by the treating osteopath of continuing disability attributable to both accidents and the opinion of the board’s examining physician that claimant has a permanent .partial disability, attributable two thirds to the first accident and one third to the second; and we are unable to account the evidence thus accepted as less than substantial. Decision unanimously affirmed, with costs to the Workmen’s -Compensation Board. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.